Case 9:21-cv-80238-DMM Document 1 Entered on FLSD Docket 02/02/2021 Page 1 of 17




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                                          CASE NO.
  MICHAEL D. SCALIA,

                      Plaintiff,
  v.

  ROBINHOOD FINANCIAL, LLC,
  ROBINHOOD SECURITIES, LLC,
  and ROBINHOOD MARKETS, INC.

              Defendants.
  ___________________________________/


                             CLASS ACTION COMPLAINT AND JURY DEMAND

             Plaintiff, Michael D. Scalia (hereinafter “Plaintiff” or “Scalia”), sues Defendants,

  ROBINHOOD FINANCIAL, LLC, ROBINHOOD SECURITIES, LLC, and ROBINHOOD

  MARKETS, INC. (hereinafter “Defendants” or “Robinhood”), and alleges:

                                            NATURE OF THE ACTION

             1.       Robinhood is a financial services company and registered broker-dealer, whose

  mission statement is to “provide everyone with access to financial markets, not just the wealthy” 1

             2.       Robinhood purposefully, willfully, and knowingly removed the ability to buy or

  view stocks for GameStop Corp. (“$GME”), Nokia Oyj (“$NOK”), and AMC Entertainment

  Holdings (“$AMC”), on its trading platform at the core of a historic stock rise, which subsequently

  deprived retail investors of the ability to invest in the certain stocks, restricted only at Robinhood’s

  discretion, which further manipulated the stock price. Most notably, the restriction of buying or

  viewing GameStop Corp. Stock on Robinhood’s trading platform caused an immediate stock price

  crash from $469.42 to $132.00 over the course of an hour.


  1
      “Our Story”, Robinhood, https://robinhood.com/us/en/support/articles/our-story/.

                                    WEIL SNYDER & RAVINDRAN, P.A.
                                   ____________________________________
                               Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                                T: (305) 372-5352 F: (305) 372-5355
Case 9:21-cv-80238-DMM Document 1 Entered on FLSD Docket 02/02/2021 Page 2 of 17
                                                                                                  Page 2


                                                    PARTIES


         3.      Plaintiff Michael D. Scalia was and is a citizen of the state of Florida.

         4.      Defendant Robinhood Financial LLC is a Delaware corporation with its principal

  place of business at 85 Willow Road, Menlo Park, California 94025. It is a wholly-owned

  subsidiary of Robinhood Markets, Inc. Robinhood Financial, LLC is registered as a broker-dealer

  with the U.S. Securities & Exchange Commission (“SEC”). Defendant Robinhood Financial LLC

  acts as an introducing broker and has a clearing arrangement with its affiliate Defendant

  Robinhood Securities, LLC.

         5.      Defendant Robinhood Securities, LLC is a Delaware corporation with its principal

  place of business at 500 Colonial Center Parkway, Suite 100, Lake Mary, Florida 32746. It is a

  wholly owned subsidiary of Defendant Robinhood Markets, Inc. Defendant Robinhood Securities,

  LLC is registered as a broker-dealer with the SEC. Defendant Robinhood Financial LLC acts as a

  clearing broker and clears trades introduced by its affiliate Defendant Robinhood Financial.

         6.      Defendant Robinhood Markets, Inc. is a Delaware corporation with its principal

  place of business at 85 Willow Road, Menlo Park, California 94025. Defendant Robinhood

  Markets, Inc. is the corporate parent of Defendants Robinhood Financial LLC and Robinhood

  Securities, LLC.

         7.      The above-named corporate defendants are herein referred to collectively as

  “Robinhood.”

                                          JURISDICTION AND VENUE

         8.      This Court has subject matter jurisdiction over this action under the Class Action

  Fairness Act because there is minimal diversity and the matter in controversy exceeds the sum or

  value of $5,000,000.00 exclusive of interests and costs. 28 U.S.C § 1332(d)(2)(A). None of the


                              WEIL SNYDER & RAVINDRAN, P.A.
                             ____________________________________
                         Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                          T: (305) 372-5352 F: (305) 372-5355
Case 9:21-cv-80238-DMM Document 1 Entered on FLSD Docket 02/02/2021 Page 3 of 17
                                                                                                   Page 3


  claims stated here have been assigned or otherwise given to any other court or tribunal.

         9.       Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action because

  a substantial part of the events, omissions, and acts giving rise to the claims herein occurred in this

  District where Robinhood, distributed, marketed, advertised, and sold the trading services which

  are the subject of the present Complaint. Finally, venue is appropriate in this District pursuant to

  28 U.S.C § 1391(b)(2) because a substantial part of the acts and omissions that gave rise to this

  Complaint occurred or emanated from this District.

         10.     This Court has personal jurisdiction over Robinhood because it is authorized to do

  business and does conduct business in Florida, and because it has specifically marketed,

  advertised, and made substantial sales in Florida, and has sufficient minimum contacts with this

  state and/or sufficiently avails itself of the markets of this state through its promotion, sales, and

  marketing within this state to render the exercise of jurisdiction by this Court permissible.

  Additionally, Robinhood Securities LLC maintains its principal place of business in Florida.

                                       FACTUAL ALLEGATIONS

         11.     Robinhood is an online brokerage firm. Their platform enables customers to place

  securities trades by using a web-based application on their phone or other technological device.

  Robinhood permits customers to purchase and sell securities, including but not limited to margins

  trading, and options trading.

         12.     The firm markets itself primarily to smaller, tech-savvy retail investors and claims

  over 10 million users of its trading app. Upon good faith belief and available information, over

  half of Robinhood’s client based owned share(s) of $GME, $NOK, or $AMC during the material

  time-period.




                               WEIL SNYDER & RAVINDRAN, P.A.
                              ____________________________________
                          Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                           T: (305) 372-5352 F: (305) 372-5355
Case 9:21-cv-80238-DMM Document 1 Entered on FLSD Docket 02/02/2021 Page 4 of 17
                                                                                                    Page 4


         13.       On or around January 11, 2021, securities prices for $GME, $NOK, and $AMC

  began to grow.

         14.       At that time, Robinhood allowed retail investors unrestricted trade access to $GME,

  $NOK, and $AMC, along with numerous other securities.

         15.       On the morning of January 28, 2021 Robinhood, in order to slow the trade volume

  of $GME, $NOK, $AMC, and other similarly situated stocks, abruptly, purposefully, willfully,

  and knowingly pulled $GME, $NOK, and $AMC from their platform, depriving their customers

  of the ability to participate in the free market. Meaning, these retail investors on Robinhood could

  no longer buy or even search for $GME, $NOK, or $AMC on Robinhood’s platform, while

  institutional investors with separate platforms were not similarly restricted.

         16.       Upon information and belief, Robinhood’s actions were done purposefully and

  knowingly to create panic in the market, causing a sudden decline in stock value, for the benefit

  of people and financial intuitions, breaching their fiduciary duty to their customers.

         17.       Directly after Robinhood prohibited the ability to buy or view these stocks from

  their platform, $GME, $NOK, and $AMC prices fell sharply. With only the ability to sell

  previously obtained stock in $GME, $NOK, and $AMC, Robinhood’s customers were forced to

  choose between watching their portfolio’s value plummet, or take the only action Robinhood still

  allowed, which was to sell off their positions in $GME, $NOK, and $AMC, ending that individuals

  losses but further adding to the hysteria of the free-falling stock price.

         18.       Additionally, after the initial price plummet from the restriction on millions of

  investors ability to purchase stock in $GME, $NOK, and $AMC, stock values have gone up,

  depriving investors of potential gains.




                                WEIL SNYDER & RAVINDRAN, P.A.
                               ____________________________________
                           Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                            T: (305) 372-5352 F: (305) 372-5355
Case 9:21-cv-80238-DMM Document 1 Entered on FLSD Docket 02/02/2021 Page 5 of 17
                                                                                                    Page 5


         19.       In sum, Robinhood has completely blocked retailer investors from purchasing

  $GME, $NOK, and $AMC for no legal reason, thereby depriving retailer investors from the

  benefits of Robinhood’s services.

         20.       Robinhood, at their complete discretion, continues to restrict individual securities

  from its platform for no legitimate reason. A broker-dealer does not get to decide what securities

  to temporarily restrict on an individual level. Pursuant to 17 C.F.R § 240.15c3-1, if a broker-dealer

  has solvency issues, they must cease conducting their securities business, they cannot simply elect

  to stop offering individual stocks on their platform.

         21.       Upon information and belief, Robinhood is pulling securities like $GME, $NOK,

  and $AMC from its platform in order to create an artificial cap on buy orders for these stocks,

  creating the ability for institutional investors to mass sell off their positions in these companies to

  cause a substantial decrease in stock price, creating a mass exodus from these securities, and

  ultimately benefiting Robinhood’s large institutional investors who are not Robinhood customers.

         Plaintiff’s Experience

         22.       On the morning of January 28, 2021, Plaintiff used his Robinhood app, searched

  for and tried to place a buy order for $GME, $NOK, and $AMC stock on Robinhood’s app, and

  found it was unavailable to buy. The stock did not appear in a search, and the stock could only be

  seen through Plaintiff’s already held position.

         23.       Thus, Plaintiff, like so many others, lost out on all prior gains and future earning

  opportunities.

                                         CLASS ACTION ALLEGATIONS

         24.       Plaintiff brings claims pursuant to Federal Rule of Civil Procedure 23 on behalf of

  himself and all those persons similarly situated, as defined below:



                                WEIL SNYDER & RAVINDRAN, P.A.
                               ____________________________________
                           Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                            T: (305) 372-5352 F: (305) 372-5355
Case 9:21-cv-80238-DMM Document 1 Entered on FLSD Docket 02/02/2021 Page 6 of 17
                                                                                                  Page 6


         All Robinhood customers within the United States.

         25.     Additionally, or in the alternative, Plaintiff brings claims on behalf of the following

  Subclass, as defined below:

         All Robinhood customers within the United States who either (i) were not able to

         execute buy orders on $GME, $NOK, or $AMC after Robinhood knowingly, willfully,

         and purposefully removed the ability to buy or view the security from their platform,

         (ii) were unduly coerced into selling off their positions in $GME, $NOK, or $AMC

         based on Robinhood’s trading restrictions, or (iii) owners of $GME, $NOK, or $AMC

         who saw decreases in their Robinhood portfolio due to the artificial restriction on

         buying or viewing of these securities.

         26.     Excluded from the Class are the Robinhood entities and their current employees,

  counsel for either party, as well as the Court and its personnel presiding over this action.

         27.     This action has been brought and may properly be maintained as a class action

  against Robinhood pursuant to the provisions of Federal Rule of Civil Procedure 23(a), (b)(1),

  (b)(2), and/or (b)(3). This action satisfies the numerosity, commonality, typicality, adequacy,

  predominance, and superiority requirements of those provisions.

         28.     Numerosity: The precise number of members of the proposed Class is unknown to

  Plaintiff at this time, but, based on information and belief, Class members are so numerous that

  joinder of all members in a single action is impracticable. Based on information and belief,

  grounded in publicly available reports, Class members number in the hundreds of thousands and

  up to ten million. Subclass members are likely in the tens of thousands or hundreds of thousands.

  The exact number of Class Members and Subclass members are identifiable through Robinhood’s




                              WEIL SNYDER & RAVINDRAN, P.A.
                             ____________________________________
                         Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                          T: (305) 372-5352 F: (305) 372-5355
Case 9:21-cv-80238-DMM Document 1 Entered on FLSD Docket 02/02/2021 Page 7 of 17
                                                                                                   Page 7


  records, and additionally may be notified of the pendency of this action through the Robinhood

  platform, or by other alternative means.

           29.   Commonality: Common questions of law or fact exist to the claims of Plaintiff and

  members of the proposed Class and Subclass. These common questions predominate over any

  questions solely affecting individual Class Members, including but not limited to the following:

  a. Whether Robinhood knowingly restricted the ability to buy certain stocks, including but not

  limited to $GME, $NOK, and $AMC, on their platform;

  b. Whether Robinhood breached their duty of care to their customers when they purposefully

  removed the ability to buy or view certain stocks on their platform.

  c. Whether Robinhood removed certain stocks from their platform to benefit the potential financial

  positions of themselves and other institutional investors, all to the detriment of their millions of

  users.

  d. Whether Robinhood violated FINRA Rule 5310, among other FINRA rules, state rules, and

  federal regulations;

  e. Whether Robinhood violated consumer protection laws in failing to disclose that its

  services would not include the ability to trade on $GME, $NOK, $AMC and other securities, for

  substantial periods of time;

  f. Whether Robinhood was in breach of its legal, regulatory, and licensing requirements by failing

  to provide adequate access to financial services;

  g. Whether Robinhood was in breach of its contracts and/or the implied covenant of good faith and

  fair dealing in connection with its failure to provide financial services without a legitimate reason;

  h. Whether Robinhood was negligent or grossly negligent by failing to provide financial services

  in a timely manner;



                               WEIL SNYDER & RAVINDRAN, P.A.
                              ____________________________________
                          Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                           T: (305) 372-5352 F: (305) 372-5355
Case 9:21-cv-80238-DMM Document 1 Entered on FLSD Docket 02/02/2021 Page 8 of 17
                                                                                                   Page 8


  i. Whether Robinhood breached its fiduciary duties to customers by failing to provide adequate

  access to financial services;

  j. Whether Robinhood was unjustly enriched by its conduct;

  k. Whether Plaintiff and the other Class members were injured by Robinhood’s conduct, and if so,

  the appropriate class-wide measure of damages, restitution, and other appropriate relief, including

  injunctive relief.

  l. Whether Plaintiff and the other Class members are entitled to injunctive and declaratory relief.

  m. Whether Robinhood violated 17 C.F.R § 240.15c3-1 when they attempted to maintain financial

  solvency by restricting their customers buying of individual securities at Robinhood’s discretion.

          30.     Typicality: Plaintiff’s claims are typical of the putative Class Members’ and

  Subclass Members’ claims because the similarity, uniformity, and common purpose of

  Defendants’ unlawful conduct. Plaintiff was a customer during the class period and was unable to

  buy $GME, $NOK, and $AMC or place time-sensitive trades on these stocks, and sustained

  damages as a result of Robinhood’s wrongful conduct.

          31.     Adequate Representation: Plaintiff will fairly and adequately protect and

  represent the interest of each Class Member, because he has suffered the same wrongs as the Class

  Members. Further, Plaintiff is fully cognizant of his responsibilities as Class Representative and

  has retained Weil Snyder & Ravindran, P.A. to prosecute this case. The firm is thoroughly

  experienced in complex class action litigation, including litigation related to violations of federal

  security laws and FINRA disputes. Further, the firm has the financial and legal resources the costs

  of and understand the legal issues associated with this type of litigation.

           32.    Superiority: Plaintiff and all of the Class Members have suffered, and will continue

  to suffer, harm and damages due to Defendants’ uniformly unlawful and wrongful conduct and



                               WEIL SNYDER & RAVINDRAN, P.A.
                              ____________________________________
                          Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                           T: (305) 372-5352 F: (305) 372-5355
Case 9:21-cv-80238-DMM Document 1 Entered on FLSD Docket 02/02/2021 Page 9 of 17
                                                                                                   Page 9


  practices. A class action is superior to other available means for the fair and efficient adjudication

  of this controversy. Prosecution of separate actions by individual Class members would create the

  risk of inconsistent or varying adjudications, establishing incompatible standards of conduct for

  the Defendant. Additionally, absent a class action, most Class Members would find the cost of

  litigating their claims prohibitively high and would have no effective remedy at law. Absent

  certification of a class action, damages will go uncompensated, and Robinhood’s misconduct will

  go unchecked, continuing without remedy.

          33.    Prerequisites of Rule 23(b)(1) are Satisfied. Class action certification is

  warranted under Fed. R. Civ P. 23(b)(1)(A) because the prosecution of separate actions by

  individual members of the proposed Class would create a risk of inconsistent or varying

  adjudications with respect to individual Class members and would produce incompatible standards

  of conduct for Defendants. In addition, class action certification under Fed. R. Civ P. 23(b)(1)(B)

  is satisfied because the prosecution of separate actions by individual members of the proposed

  Class would create a risk of adjudications with respect to individual Class members which may,

  as a practical matter, be dispositive of the interests of the other members not parties to the

  individual adjudications or would substantially impair or impede their ability to protect their

  interests.

          34.    Prerequisites of Rule 23(b)(2) are Satisfied. The amount of damages available to

  the individual Plaintiff is insufficient to make litigation addressing Robinhood’s conduct

  economically feasible for most in the absence of the class action procedure. Robinhood’s actions

  are generally applicable to the Class Members as a whole, and Plaintiff seeks, among other things,

  equitable remedies with respect to all of the Class Members.




                               WEIL SNYDER & RAVINDRAN, P.A.
                              ____________________________________
                          Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                           T: (305) 372-5352 F: (305) 372-5355
Case 9:21-cv-80238-DMM Document 1 Entered on FLSD Docket 02/02/2021 Page 10 of 17
                                                                                                    Page 10


           35.    Prerequisites of Rule 23(c)(4). Class action certification is also warranted under

   Fed. R. Civ P. 23(c)(4) because questions of law or fact common to the Class members may be

   certified and decided by this Court on a class wide basis.


                                                    COUNT I
                                                Breach of Contract

           36.    Plaintiff repeats and re-alleges the allegations in paragraphs 1 through 35 as if fully

   set herein.

           37.    To buy and sell securities on the Robinhood trading platform, a potential customer

   must enter into a Customer Agreement with Robinhood. The language in Customer Agreements

   may vary by time-period, but based upon information and belief, the material language in the

   Customer Agreement is standard across Class Members.

           38.    Plaintiff and all class members entered into a Customer Agreement with Robinhood

   in order to use the platform.

           39.    Robinhood breached its Customer Agreement by, among other things, failing to

   disclose to its userbase or inform their customers that its platform was going to intentionally halt

   buying a profitable stock from its platform; failing to provide an appropriate explanation to their

   customers for their intentional acts; knowingly putting their customers at a disadvantage on their

   trading platform for the improvement of outside financial interests; that Robinhood prohibited

   Plaintiff from performing in a timely manner (or at all) under the contract; that Robinhood failed

   to comply with all applicable legal, regulatory, industry and licensing requirements; and that

   Robinhood failed to uphold their fiduciary duty to act in the best interest of their investment users,

   without proper legal cause.




                                WEIL SNYDER & RAVINDRAN, P.A.
                               ____________________________________
                           Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                            T: (305) 372-5352 F: (305) 372-5355
Case 9:21-cv-80238-DMM Document 1 Entered on FLSD Docket 02/02/2021 Page 11 of 17
                                                                                                   Page 11


           40.    Robinhood breached its Customer Agreement with Plaintiff and similarly situated

   Class members.

           41.    Robinhood’s multiple breaches of their Customer Agreement resulted in damages

   and losses to Plaintiff and Class members and continues to expose them to harm because

   Robinhood fails to offer core investment options on their platform in bad faith. These losses reflect

   damages to Plaintiff and Class members in an amount to be determined at trial or separate

   proceedings as necessary.


                                           COUNT II
                  Breach of the Implied Covenant of Good Faith and Fair Dealing

           42.    Plaintiff repeats and re-alleges the allegations in paragraphs 1 through 35 as if fully

   set herein.

           43.    Plaintiff and members of the Class and Subclass entered into the Customer

   Agreement with Defendant Robinhood in order to open a Robinhood trading account on their

   platform. They agreed to Robinhood’s Terms and Conditions by using Robinhood’s website and

   trading platform.

           44.    Plaintiff and members of the Class and Subclass fulfilled their obligations under

   these contracts by adhering to the Terms and Conditions.

           45.    Robinhood was obligated to provide consistent and reliable trading services

   required under those contracts at all times, including but not limited to, trades for $GME, $NOK,

   and $AMC.

           46.    Plaintiff and all those similarly situated could and most actually did trade $GME,

   $NOK, and $AMC.




                               WEIL SNYDER & RAVINDRAN, P.A.
                               ____________________________________
                          Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                           T: (305) 372-5352 F: (305) 372-5355
Case 9:21-cv-80238-DMM Document 1 Entered on FLSD Docket 02/02/2021 Page 12 of 17
                                                                                                   Page 12


           47.    Robinhood unfairly interfered with the rights of Plaintiff and members of the Class

   and Subclass to receive the benefits of the Customer Agreement by, among other things, (i) failing

   to provide services necessary to carry out a trade on certain securities;; (iii) failing to inform

   individuals prior to or in a timely manner of the drastic changes of certain trading abilities; and

   (iv) prohibiting plaintiffs from buying $GME, $NOK, and $AMC for Robinhood’s own pecuniary

   interest and not disclosing those interest to Plaintiffs and all Class and Subclass members.

           48.    As a result of this unlawful practice, Plaintiff and Class Members have been

   damaged. these losses reflect damages to Plaintiffs and members of the Class and Subclass in an

   amount to be determined at trial or separate proceedings as necessary.


                                                    COUNT III
                                                    Negligence

           49.    Plaintiff repeats and re-alleges the allegations in paragraphs 1 through 35 as if fully

   set herein.

           50.    Robinhood had a duty to offer reliable and consistent trading services to Plaintiff

   and members of the Class.

           51.    Robinhood had a duty to exercise reasonable care in providing security trading to

   its customers in conformity with FINRA regulations and other security industry laws.

           52.    Robinhood unlawfully breached its duties by, among other things, (i) removing the

   ability to buy or view $GME, $NOK, and $AMC, without prior notice from its trading app; (ii)

   failing to provide critical financial services related to $GME, $NOK, and $AMC; and (iii) failing

   to notify customers in a timely manner of the restriction of trading, its reasons for restricting the

   trading, or if/when their customers would again be able to buy the restricted stock.




                               WEIL SNYDER & RAVINDRAN, P.A.
                              ____________________________________
                          Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                           T: (305) 372-5352 F: (305) 372-5355
Case 9:21-cv-80238-DMM Document 1 Entered on FLSD Docket 02/02/2021 Page 13 of 17
                                                                                                     Page 13


           53.     Robinhood’s conduct as memorialized in this Complaint was grossly dishonest, and

   its acts and omissions were and continue to be many standard deviations away from the ordinary

   standard of conduct. Their actions breach the basic duty of care to their customer but are also

   inconsistent with the standard of care expected from similarly situated investment platforms.

           54.     Robinhood sold out its customers interests by entirely restricting buying of $GME,

   $NOK, and $AMC, a standard of care so far below what is required for a business engaging in

   time sensitive trading services that it amounts to, at minimum, reckless disregard of their duties.

           55.     Robinhood’s negligent and illegal breaches of its duties owed to Plaintiffs and Class

   and Subclass members proximately caused losses and damages that would not have occurred but

   for Robinhood’s breach of its duty of care. These losses reflect damages to Plaintiff and members

   of the Class and Subclass in an amount to be determined at trial or separate proceedings as

   necessary.

                                                    COUNT IV
                                                 Unjust Enrichment

           56.     Plaintiff repeats and re-alleges the allegations in paragraphs 1 through 35 as if

   fully set herein.

           57.     Robinhood receives a substantial portion of their revenue from “payment for order

   flow”, (“PFOF”). PFOF, whose creation is accredited to Bernie Madoff (the organizer of the

   largest Ponzi Scheme in world history), is a controversial practice where a third party will pay a

   broker for the right to fulfil client orders.

           58.     Robinhood purposefully, willfully, and knowingly removed the ability to buy or

   view stocks for $GME, $NOK, and $AMC, from its trading platform, which thereby deprived

   retail investors of the ability to continually invest and divest their holdings in the above-mentioned

   securities.


                                 WEIL SNYDER & RAVINDRAN, P.A.
                                ____________________________________
                            Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                             T: (305) 372-5352 F: (305) 372-5355
Case 9:21-cv-80238-DMM Document 1 Entered on FLSD Docket 02/02/2021 Page 14 of 17
                                                                                                    Page 14


          59.     To date, Robinhood has maintained the revenue generated from their customers’

   orders of $GME, $NOK, and $AMC through this practice of PFOF, under their customers’ good

   faith belief that they would be able to continue investing in these securities as normal on

   Robinhood’s platform.

          60.     Defendants have received a benefit at the expense of Plaintiff and the Class

   Members. By employing the unlawful practices alleged in this Complaint, Defendants unlawfully

   received and maintained revenues based upon customers good faith belief that they would be able

   to freely trade securities which Robinhood has routinely offered, including but not limited to

   $GME, $NOK, and $AMC. Defendants intended to and did benefit from the unlawful practices in

   this Complaint by, among other things, lulling Plaintiff and Class Members into a good faith belief

   that their trading platform would continue to operate in the status quo, causing them to invest

   substantial sums into certain securities, including but not limited to $GME, $NOK, and $AMC,

   creating substantial benefit to Robinhood through PFOF and other revenue streams.

          61.     Irrespective of Defendants’ actions after such monies were placed into its revenue

   streams, Defendants benefitted in the form of increased profits resulting from the monies retained,

   interest it obtained from such monies, and the additional capital it acquired from the monies given

   to it by Plaintiff and the Class Members. Such additional capital and interest monies translated

   into increased revenues for Defendants that ultimately resulted in an increase in Defendants’ yearly

   income.

          62.     It is unjust and inequitable to permit Defendant to retain the benefits it obtained

   through the unlawful practices alleged in this Complaint. The financial benefits obtained by

   Defendants should not, in fairness, be retained by them but rather should be paid and returned to

   Plaintiff and the Class Members.



                                WEIL SNYDER & RAVINDRAN, P.A.
                               ____________________________________
                           Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                            T: (305) 372-5352 F: (305) 372-5355
Case 9:21-cv-80238-DMM Document 1 Entered on FLSD Docket 02/02/2021 Page 15 of 17
                                                                                                   Page 15


           63.    As a direct and proximate result of Defendants’ inequitable conduct, Plaintiff and

   the Class Members have suffered damages, including monetary loss, and incidental and

   consequential damages, in an amount to be determined by a jury.

                                                 COUNT V
                                          Breach of Fiduciary Duty

           64.    Plaintiff repeats and re-alleges the allegations in paragraphs 1 through 35 as if fully

   set herein.

           65.    Robinhood at all times relevant herein, is a licensed provider of financial services,

   and acts as fiduciary to Plaintiff and Class members, owing them the highest level of good faith

   and integrity in performing its financial services on their behalf. Robinhood also acted as a

   fiduciary to each and every customer who entered into the Customer Agreement.

           66.    Robinhood breached its fiduciary duties to Plaintiff and Class members by, among

   other things, failing to disclose that its platform was going to remove the ability to buy positions

   in $GME, $NOK, or $AMC in a timely manner; actually removing $GME, $NOK, and $AMC;

   removing $GME, $NOK, and $AMC for its own pecuniary benefits; that Robinhood failed to

   comply with all applicable legal, regulatory, industry and licensing requirements; and that

   Robinhood failed to exercise trades and actions requested by customers in a complete and timely

   manner.

           67.    Robinhood’s conduct has caused Plaintiff and Class Members’ harm, monetary

   losses, and damages and continues to expose them to losses and other damages because Robinhood

   continues to breach its duties as a registered provider of financial services. These losses reflect

   damages to Plaintiff and Class Members in an amount to be determined at trial or separate

   proceedings as necessary.

                                                Prayer for Relief.


                               WEIL SNYDER & RAVINDRAN, P.A.
                               ____________________________________
                          Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                           T: (305) 372-5352 F: (305) 372-5355
Case 9:21-cv-80238-DMM Document 1 Entered on FLSD Docket 02/02/2021 Page 16 of 17
                                                                                                      Page 16


   Plaintiff and Class Members request the following relief:

   1.     The Court certify the Classes as alleged and permit the present causes of action to proceed

          and be prosecuted as a class action with Plaintiff as the designated class representative;

   2.     Enter an immediate injunction requiring Robinhood to allow its users complete trading

          abilities of $GME, $NOK, $AMC, and any other similarly situated security on their trading

          platform;

   3.     Actual damages;

   4.     Incidental and consequential damages;

   5.     Punitive damages;

   6.     Civil penalties;

   7.     Pre-judgment and post-judgment interest at the maximum rate permitted by applicable law;

   8.     Reasonable attorney’s fees, court costs, and class notice costs; and

   9.     Any other relief this Court deems just and fit.

                                         DEMAND FOR JURY TRIAL

          Plaintiff demands a trial by jury of all such claims as may be so triable as of right.



          Dated: February 2, 2021




                                                WEIL SNYDER & RAVINDRAN, P.A.
                                                201 South Biscayne Boulevard
                                                Citigroup Center, Suite 720
                                                Miami, FL 33131
                                                Telephone:    305.372.5352
                                                Facsimile:    305.372.5355

                                                By: s/Ronald P. Weil
                                                      Ronald P. Weil, Esq. (169966)


                                  WEIL SNYDER & RAVINDRAN, P.A.
                                 ____________________________________
                             Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                              T: (305) 372-5352 F: (305) 372-5355
Case 9:21-cv-80238-DMM Document 1 Entered on FLSD Docket 02/02/2021 Page 17 of 17
                                                                                             Page 17


                                               E-Mail: RWeil@weillawfirm.net
                                               Marguerite Snyder, Esq. (79082)
                                               E-Mail: MSnyder@weillawfirm.net
                                               Luke T. Jacobs, Esq. (1024787)
                                               E-Mail: Luke@weillawfirm.net
                                               Sec. Email: Service@weillawfirm.net




                         WEIL SNYDER & RAVINDRAN, P.A.
                        ____________________________________
                    Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                     T: (305) 372-5352 F: (305) 372-5355
